 184DECISIONS OF NATIONAL LABORRELATIONS BOARDLocal 814,InternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Ameri-ca (Santini Brothers,Inc.)andKarl Leib, Jr., Esq.Local 814,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca and Santini Brothers,Inc.andKarl Leib, Jr.,Esq. Cases2-CC-1247 and 2-CE-52January 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn June 29, 1973, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthis proceeding. Thereafter, Respondent Union filedexceptions and a supporting brief, the ChargingParty filed a brief, and the General Counsel filed abrief and a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.'The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent Union, Local 814,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its officers,agents, and representatives; and Respondent Com-pany, Santini Brothers, Inc., New York, New York,its officers, agents, successors, and assigns, shall takethe action set forth in said recommended Order.1As the Board deems it unnecessary that all five of its Members decidethe issues involved herein,theChargingParty'smotion to that effect ishereby denied.2The request of the Charging Party and Respondent Union for oralargument is hereby denied as the record,exceptions,and briefs adequatelypresent the issues and positions of the parties.DECISIONHERZEL H. E. PLAINE, Administrative Law Judge: Thecase involves the so-called "secondary boycott" and "hotcargo" provisions of the National LaborRelationsAct (theAct).Santini Brothers,Inc. (Santini),with its principal base inNew York City, is engaged in the local and long distancemoving of household goods, and in the local moving ofoffice furniture and equipment, called commercial moving.For its local household and commercial moving, Santiniuses its own moving vans-tractor-trailers and trucks-anditsown employees including drivers who are members oftheUnion, under a union contract with an association ofNew York City moving companies of which Santini is one.For its long distance household moving, Santini hascontracted individually with a number of owner operatorsof tractorswho, using mostly Santini-owned trailers,perform the service of loading, hauling, and unloading thehousehold goods of each of the shippers from thehousehold of origin to the household of destination for apercentage of the moving charges, established underInterstateCommerce Commission (ICC) tariffs, paid bythe shipper to the ICC authorized carrier, Santini.Under article 24 of its current collective-bargainingcontract (1971-74) with the association of moving compa-nies, theUnion has taken the position that the longdistance owner-operators are employees, called contractemployees in the article, required under the union-securityclause to become and remain union members. When, in thefallof 1972, none of the owner-operators had joined theUnion and Santini had taken no measures to compel themto join, the Union caused a work stoppage at Santini's NewYork facilities on October 30, 1972. The work stoppagewas lifted on agreement of Santini to undertake to obtainsigned union membership applications from the owner-operators and to refuse to "load" those who did not sign,on Union threat of further work stoppages if Santini didnot comply. Some owner-operators signed up; but othersrefused to join the Union, and Santini in turn refused toallow them to load in New York.Unfair labor practice charges were filed with the Boardon November 8, 1972, on behalf of several of the owner-operators based in Florida, and a complaint issued January31, 1973.1The complaint charges (1) that, in violation of Section8(e) of the Act (textinfra ),the Union coerced Santini toenter into, and that both the Union and Santini main-tained,an unlawful (hot cargo) agreement to forceindependent contractors, namely the owner-operators, tobecome and remain members of the Union, and to requireSantini to cease doing business with the owner-operatorswho would not join; and (2) that in violation of Section8(b)(4)(i)and (ii)(A) and (B) (the secondary boycottprovisions, textinfra), the Union induced and encouragedemployees of Santini to engage in a work stoppage onOctober 30, 1972, and threatened to cause additional workiOn January 22, 1973, the Regional Director petitioned the UnitedStatesDistrictCourt for the Southern District of New York for aninjunction under Sec 10(1) of the Act to restrain the Union and Santinifrom,among other things, compelling owner-operators to become unionmembers as a condition for hauling goods from and to New York City, andto otherwise maintain thestatus quo anteFollowing the taking of testimonyon February 7, 9, and 14,1973, and oral argument.the court issued atemporary injunction on March 22. 1973, pending disposition of the instantcase,Danielson v Local 814 IBT and Santini,73 Civ 325(Ward J, March22, 1973).208 NLRB No. 22 LOCAL 814,TEAMSTERS185stoppages, in order to force Santini to enter and give effectto the unlawful agreement prohibited by Section 8(e) of theAct, to force the independent contractors to become andremain members of the Union, and to force Santini tocease doing business with the independent contractors whowould notjoin the Union.The Union's defense is that, contrary to the position ofGeneral Counsel, Santini, and the Charging Party,2 theowner operators are not independent contractors but areemployees of Santini, required by the union-security clauseof the union contract to become and remain members ofthe Union as a condition of employment with Santini, andsubject to discharge for failure to join the Union and paydues.3 The Union claims that the additional relationshipbetween the owner-operators and United Van Lines, Inc.,an ICC authorized nationwide carrier, for whom theowner-operators also perform household moving servicesunder contract between Santini and United Van Lines,Inc., provides added evidence of the employee status of theowner-operators. If the owner-operators are employees ofSi.ntini, then theUmon committed no hot cargo orsecondary boycott violations respecting them.However, the Union further argues, if the owner-opera-torsare not employees, the Union's conduct throughcontract and work stoppage, was lawful primary action torecapture work of the bargaining unit employees lost (theUnion claims) to the independent contractors, and notunlawful secondaiy action under the secondary boycottand hot cargo provisions of the Act.The defense has framed the two principal issues to bedecided,namely, are the contracting owner-operatorsindependent contractors or employees of Santini; and, ifthey are independent contractors, is the Umon neverthelessfree to take contract and strike actions directed at Santini,to compel the independent contractors to join the Union orrequire Santini to cease doing business with them if theyrefuse, as a means of recapturing for the bargaining unitemployees work allegedly lost to the independent contrac-tors.The case was tried in New York City, March 22, 23, and24, 1973. By agreement of the parties, the record includesthe 3 days' testimony in February 1973 before the UnitedStates District Court, see fn.1, supra.Also, with agreementof the parties, the Union was permitted to include in therecord, after the trial concluded March 24, 1973, additionaldocuments from the files of United Van Lines, Inc.(United), which documents were not available at trial. Inresponse to a subpoena by the Union, United hadrepresentatives at the trial, one of whom testified at lengthand produced various documents, but United was not aparty to the case.General Counsel, the Union, and the Charging Partyhave filed briefs. Santini has not filed a brief, but orallystated its views at the opening of the trial, to wit, theowner-operators are independent contractors and notSantini employees, and that Santini was taking no positionon the alleged violations of the Act.Upon the entire record in the case,4 including myobservation of the witnesses and consideration of thebriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONSantini isaNew Yorkcorporation with offices andplaces of business in the city and Stateof New York,Miami, Florida, andChicago,Illinois, engaged inprovid-ing local and interstate moving services and relatedservices.In the representative periodof a yearprior to the filing ofthe complaint, Santini performed services valued in excessof $1 million, of which services valued in excess of $50,000were derived from its interstate trucking operations.As itadmits,Santini is an employer engaged incommerce within the meaning of Section2(2), (6), and (7)of the Act.The Unionis a labor organization within the meaning ofSection2(5) of the Act,as the parties admit.11.THE UNFAIR LABOR PRACTICESA.The Business of SantiniSantini is in the business of moving household goods,moving office furnishings and equipment called commer-cialmoving, and of providing packing and related servicesfor foreign shipment or export of goods.Santini's base is New York City. It has an office andterminal on Jerome Avenue and a fine arts division on 49thStreet. Its export division is in Maspeth, New York; and,principally for the promotion of its long distance moving toand from New York and other parts of the country, Santinihas established branch offices in Miami, Florida, andChicago, Illinois.In terms of hauling, the moving industry of metropolitanNew York City has developed three operational categories:(1) local, comprising New York City and a distance outsidewithin a (rough) radius of 100 miles; (2) short haul or localshort haul, comprising distances between 100 and 500miles of New York City; and (3) long distance, all haulingbeyond 500 miles of New York City.Santini which is one of the larger, if not largest, of theNew York City moving companies, engages in all threecategories of hauling, although it does very little short haulwork. According to Leo Santini, executive vice presidentfor domestic operations, the company's local householdmoving in the 10-year period 1962-72 declined greatly tothe point of producing only about $100,000 to $200,000annual revenue; whereas local commercial moving multi-plied 50 times or better in the 10-year period, producing $2million in 1972.2The complaint erroneously spells the Charging Party's name "Lieb "3 In this connection, following the filing of the unfair labor practicecharges, the Union requested Santini that it "discharge" 13 named owner-operators who had failed to pay union dues Santini did not terminate itscontracts with these 13 owner-operators.4General Counsel has moved, on notice to the parties, for severaltranscript corrections, which have not been objected to and which are inorderWhile there are a number of other corrections that might have beensuggested on all sides,since thecorrectintendmentof the language is fairlyascertainable from the context in whichthe errorsappear, I have limited thecorrections to these proposed by General Counsel [Correctionshere setforth are omittedfrompublication.] 186DECISIONS OF NATIONALLABOR RELATIONS BOARDThe local moving, both household and commercial, isdone by direct employees of Santini. The drivers andhelpers are members of the Union.Santini's revenue from long distance moving of house-hold goods has also experienced a dramatic growth since1962, according to Vice President Santini, from a positionof losing money on long distance moving prior to 1962. Inthat year, Santini began contracting as an experiment withowner operators of tractors for the loading and hauling ofhousehold goods in Santini trailers and delivery to thehouseholds at the long distance destinations. According toVice President Santini, their New York competitors hadalready been doing this profitably, and Santini was the lastmajor New York company to enter into such contracts.The 1962 experiment was successful, said Vice PresidentSantini, and the company increased its contracting until bythe beginning of 1967 all long distance moving was donefor Santini by contractors. Vice President Santini testifiedthat the changeover in the 1962-66 period came abouteasily, and involved no company pressure, because, earlier,drivershad left Santini to go into contracting withcompetitors, and other drivers were eager to try, since thecontractors made more money (out of the commissions orpercentagesofmoving charges even though payingexpenses) than employees (on hourly wages).5 In addition,among older drivers and some others, there was areluctance to continue or to begin to engage in over-the-road driving that meant absences from home, and amongsome there was a desire to get out of driving altogether;and for these employees, new jobs with Santini opened upin the growing field of commercial moving.6The period 1962-72 showed a big growth in longdistance moving revenues for Santini, particularly in thesecond half, 1967-72. Prior to 1956 Santini did all of itsbooking of moves at the New York office and got littlereturn haulage to New York, or elsewhere, compared towhat it carried from New York to one of its mostimportant long distance destinations, Florida. In 1956,Santini opened a branch office in Miami seeking toimprove its return bookings. The going was slow at thestart, said Vice President Santini. Revenue in long distancemoving from Florida in 1956 totalled only $6,000.However, he said it caught on after a time, and the growthwas dramatic (his language). In 1962, long distance movingrevenue from Florida rose to $51,000, 1966 produced$302,000, and 1972 went to $820,000. Other revenue wasgenerated,mostly attributable to the long distance mov-ing,7 so that the 1966 carrier operation from Floridaproduced a total of $483,000 or about one-fifth of the totalNew York-Florida revenue of $2,523,000, and the 1972carrier operation from Florida rose to $1,381,000 or almosttwo-fifths of the total 1972 New York-Florida revenue of$3,608,000.5Vice President Santini testified that, at the start in 1962, Santini gavesome financial assistance in the form of loans to enable a few of its driversto purchase equipment to convert to contracting, but that such assistancewas limited only to former employees, and involved help in financing only 5or 6 tractors out of the total equipment owned by the 55 to 60 contractorswith whom Santini has dealt since 1962 At the time of the trial, he said, allloans for equipment had been paid off by the contractors involved6An interesting example was the Union's secretary-treasurer, CharlesMartelli, who became a full-time union official in 1965 Previously, for 14Vice President Santini testified that Santini is aninterstate carrier that has operating rates authorized by theInterstate Commerce Commission (ICC) for 28 states. Itdoes not operate as Santini outside those 28 states. Whenits vans go beyond the 28 states, they do so in relationshipand pursuant to contract arrangements with the nationalcarrier,United,which enjoys nationwide authorizationfrom ICC for carnage of household goods. Santini, likeseveral hundred other moving companies throughout thecountry, is an agent or franchise representative of United,booking long distance moving business, providing localservicesofpacking and storage, and providing theequipment and personnel for loading, hauling, andunloading the household goods. Santini provides themoving equipment and personnel by making available toUnited, under lease arrangements, the equipment andmoving services that Santini has contracted for from itscontractors. The leases (designated "permanent" for yearround, "master" for intermittent, and "peak" for seasonal),though they differ as to the degree of use of the equipmenton United's papers, do not indicate or contemplate anychange in relationship between Santini and its contractorsorbetween Santini and its employees, and expresslydeclare that any personnel provided by the franchiserepresentative (Santini) shall not be considered employeesof United (Exhs. U-3 and -4).In this connection, as testified to by Earl Freitag,United's vice president for administration, United has nodirect employees who are drivers for it. Apart from about28 to 30 contractor drivers who have contracts directlywith United, according to Freitag, the bulk of the driversare the owner operators of the equipment contracted toSantini and other franchise representatives and leased bythem to United. (In some instances where a contractorowns more than one tractor, or is not driving what heowns, the driver is a person or persons employed byhim-see testimony of Thomas Wolfe regarding hisrelationship to contractor Earl Harris.) In no case, saidFreitag, does the owner-operator or driver under contractwith Santini have any contract directly with United.Santini hauls (always by its contractors) throughout theUnited States for United, said Vice President Santini. Italso books moves for United, some of which it hauls as aUnited agent and most of which is hauled by other Unitedagents. Santini's New York office was the No. 2 booker in1972 (it previously had been No. 1) of the 500-600 officesin the country that book for United, and Santini's Miamiand Chicago offices also account for substantial bookings.In 1972, out of Santini's total revenues of $9 million, about$1millionwas derived from bookings and haulings forUnited (approximately half from haulings, and the otherhalf from bookings and related sources) .8As already indicated, since 1967 Santini has performedyears he had been a Santini employee By his own account, in the period1951-56 he was a helper and local driver, in the period 1956-62. he drovelong distance, and in 1962, and continuing until he became a union officialin 1965, he became a layout man and a foreman in commercial moving7Vice President Santini noted a study showing that every $100 of longdistance line haulage generated $40 of accessonal revenue-in packing,unpacking, storage, etc8Vice President Santini testified that on United bookings for whichSantini acts as hauling agent, Santini receives 70 percent of the hauling(Continued) LOCAL814, TEAMSTERSall of its long distance moving (either on Santini or Unitedbills of lading) through the instrumentality of the owner-operators or owner-drivers or contract drivers (as they arevariously called) of the power equipment (tractors) leasedby them to Santini. In 1972-73, according to VicePresident Santini, there were 24 such owner-operators ordriversunder contract with Santini.While, based onbookings, Santini was entitled to have had 9 or 10 vans,operated by such contract drivers, under permanent leasetoUnited;meaning continuously in United's operationthroughout the year, Santini was 2 or 3 short and had only6 or 7 under permanent lease. The remainder of the longdistance equipment and drivers were under master leasearrangements (except for a few who moved only intra-Florida),which allowed for an occasional United haul,usually a one-way outgoing or back haul, and some fewwere under peak load lease which called for continuous useon United bills of lading in a peak period.B.Union RelationshipsSantini is one of about 300 moving and storagecompanies of greater New York City who comprise 6 tradeassociations known collectively as the Moving and StorageIndustry of New York, N.Y. (Industry). Since the 1930's,the Industry has bargained for the employer members as awholewith the Union, and entered into successivecontractswhich have provided the continuing contractrelationships between the Union and the employer mem-bers of the associations.According to Herman Bader, president of Bader Broth-ers Van Lines, an independent interstate carrier (independ-ent meaning not an agent for a national van line such asUnited),and a member of the Industry negotiatingcommittee for the past 18 years, there are about 20companies among the approximately 300, who do anysignificant amount of long distance moving out of or intoNew York City. These 20 companies are among the largestof the New York companies and all have contracted theirlong distance moving to owner-operators .9Bader Brothers was one of the first of the approximately20 New York moving companies who are in long distancemoving to use contractors for its long distance moving,starting in 1948, and Santini was the last of these NewYork companies to convert to the contracting method,starting in 1962, completed by 1967. At the time of the1971 union contract negotiations, according to PresidentBader, there were (and still are) a total of between 250-300owner drivers who had contracted with New York Citymoving companies for long distance moving. In contrast,for the total Industry there were (and still are) about 1,800revenue (out of which come the contractors' percentages for their work)For bookings which it does not haul, Santini receives a 20 percent bookingcommission, and if the order it places did not originate with Santini it splitspart of the booking commission with the originator In addition there aresome revenues derived by Santini from United shipments that may comeinto or through Santini's warehouse9Bader testified that, apart from the 20 companies engaging in the longdistancemoving, there are a few smaller companies that go into NewEngland, within a 500-mile radius of New York City, the so-called shorthaulThese companies,said Bader,are not geared up for the real longdistance work (beyond 500 miles of New York City) and use employeesunder the union contract for short haul They seldom go beyond the 500-187regular full-time employees, and an additional 1,200 part-time employees, the latter fact attributable to the seasonalnature of the moving business. Of the 1,800 regular full-time employees, approximately 1,000 are employed by thehandful of the largest companies, of which Santini is one,among the 300 companies who comprise the Industry.The Union's concern about use of the owner-operatormethod of moving first became visible in the 1962-65contract between the Union and the Industry (Exh. GC-3).Article 12(g) of that contract provided that the owner-operator commission or percentage method of operationwould not be practiced on local work; that the percentageor commission method of operation would not be practicedon long distance moving (by employees); and that theUnion and Industry would designate representatives toexplore jointly the effects of owner-operator operation onlong distance moving.In the 1965-68 union-industry contract (Exh. GC-4),article 12(g) of the 1962 contract was repeatedin anarticle23, entitled "Owner-Operators," including a reference forstudy of the owner-operator operation on long distancemoving to a joint labor management board. A new article26, entitled "Subcontracting," appeared in the 1965-68contract. It provided that no employer may subcontract allor part of the work or services it contracts for, except withunion approval; and that in the event of such contractingall employees employed by both the prime and subcontrac-tor shall be on the payroll of the prime contractor, whoshall be liable for the wages, fringe benefits, and otherconditions provided by theunion-industry contract.In the 1968-71 union-industry contract (Exh. GC-5), the"Owner-Operators" article 23 of the preceding contract(Exh. GC-4) became new article 24, again reiterating theintentionto study the subject; and the previous "Subcon-tracting" article 26 (of Exh. GC-4) became new article 23(of Exh. GC-5) with added languagestressingnegotiationwith the Union as well as consent.In the current 1971-74 union-industry contract (Exh.GC-6), the previous "Subcontracting" article 23 (of Exh.GC-5) was repeated,again as article23 (of Exh. GC-6).President Bader testified, without contradiction, that the"Subcontracting" article was regarded as having to do withlocal, and not with long distance, moving; and that neitherhiscompany,which has subcontracted long distancemoving continuously since 1948, nor any other member ofthe Industry has been the subject of a union claim thatsubcontracting of long distance moving (that has beendone without negotiation with the Union and withoutrequestingitsconsent)was a breach of article 23 onsubcontracting. i5Notwithstanding the expressions of intention in threemile range, he said Contract drivers,on the otherhand, according toSantini's TrafficManager Sclafam,do notlike and frequentlyreject shorthaulmovingbecause it is not lucrative for themWhen Santini finds itnecessary,on occasion,to ask a contractdriver tohandle a shorthaul move,Santiniwillpay him more thanthe standard50 percenthaulagecommission,and pays from 60 percent to 70 percentof the haulage charge10 In corroboration, Vice PresidentSantini noted,without contradiction,that the Unionhas never claimed thatSantini breachedthe article onsubcontracting,since the time Santini beganconverting in 1962, without'requesting union negotiation or consent,to owner operator contracting forlong distance moving;and that in the 1972 discussionsUnion Secretary-TreasurerMartelli hadwith him,looking to compel Santini 's coverage of(Continued) 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining contracts, from 1962 to 1971, tojointly study the matter of owner-operator operation inlong distance moving, there was no study, according toPresident Bader. Nonetheless, in the 1971 negotiations forthe current contract, according to Bader, the Unionbrought in a demand that the concept and method ofoperation by independent contractors had to go and thatallwho drove or worked on the long distance moving vanswould have to be considered employees of the movingcompanies. The demand was presented, said Bader, in amanner indicating that, unless the Industry agreed, nodrivers would be available for any purpose.The positions of the two negotiating parties, as describedby President Bader (and there was no other testimony onthe subject), was the following:1.The industry negotiators were of the view that theowner-operatorswere independent businessmen, thirdparties for whom the union-industry negotiators could notnegotiate, and not under the control of the few New YorkCity moving companies with whom some 250-300 of themhad contracted The bulk of the long distance van linebusiness was carried on by major companies outside NewYork City, all of whom utilized owner operators; and themember companies of the New York City industry shouldnot now be subject to a different mode of operation, thatwas imposed by a New York City union local who couldnot impose its views or control outside New York, and thatwould take the member companies out of competition forthe long distance hauling.2.The umon negotiators' position was that they didn'twant to know of owner-operators or independent contrac-tors, that all doing work for company members of theIndustry should be defined as employees under the unioncontract. Bader emphasized that the union negotiators didnot say they wanted to displace the contract drivers withemployees, and they did not ask or suggest that the existinggroup of owner-operators be physically displaced byanother group of persons to do the work. Bader noted thatone of the umon negotiators, Attorney Simon, said theUnion wanted to recapture the long distance hauling lostover the years to the owner-drivers.President Bader testified that there were no employeedrivers available then, and there were none available at thetime of trial, for long distance driving; that the Union has aproblem in getting and providing any men for any kind ofwork in the busy season; and that the Union did notexpress the view at the 1971 negotiations that it wanted theowner-operators to cease doing the long distance workbecause regular employees would do the work if the owner-operators were not doing it.11According to President Bader, the industry negotiatorsanalyzed their situation and recognizing that, of the 300companies represented, the great majority had no concernwith long distance moving, and that the Industry as awhole did not want a strike12 or an end of the contractnegotiations on the long distance moving issue, agreed tothe owner-operators as employees under the union contract,there was nomention of a claimed breach of art 23 on subcontractingiiAs indicated by Bader, and notedsupra,there were a few companiesthat did some short haul moving(100-500 miles from New York City) andan occasional long distance move(beyond 500 miles)with employees, and,said Bader,a provision relating to them came into the current contract, Exh.accept the Union's demand. This became article 24 of thecurrent 1971-74 contract (Exh. GC-6), and provides asfollows:Article 24---Contract EmployeesA.I.All persons performing long distance drivingunder contract to an employer covered by thisagreement (whether as "owner-operator," "ownerdriver," "percentage driver," "commission driver," orotherwise) shall be covered by this agreement asemployees (hereinafter referred to as contract employ-ees).2.Contract employees shall be covered by thiscontract limited to those provisions set forth in thissection and including the Union Security, Pension andWelfare provisions,Legal Separability,No-Strike,Grievance and Arbitration clauses and Union Check-Off.3.The employer shall make appropriate provisionforContract' Employees as employees under SocialSecurityWorkmens Compansation and Unemploy-ment Insurance benefits.4.The employer specifically reserves the right,consistentwith its Agency Van Line Agreement, tocontrol the manner and means and details of and bywhich Contract employees perform services as well asthe ends to be accomplished. All other details andeconomic arrangements shall be the subject of acontract between the owner of the vehicle and theemployer party to this agreement provided that theyshall not conflict with the provisions of this article 24.5.Contract employees shall be compensated undera "Separate Check" system, and other compensationand benefits under this agreement shall be separatelycompensated.6.This agreement shall not be used to deplete thenumber of regular long distance drivers (other thanContract employees) presently employed by employerscovered by this agreement.7.The employers shall in the assignment of workopportunities to Contract employees adhere to, as faras is practicable in the efficient operation of theemployers business, assign work and attempt to equallydistribute earning opportunities in a manner consistentwith said employees qualifications, length of servicewith the employer, earning opportunities of saidemployees, equipment capabilities and agency van lineagreement. (First in first out dispatch shall not beconsidered a violation of the equal earning opportuni-ty.)8.The foregoing agreement with respect to con-tract employees shall automatically be renewed uponthe expiration of this agreement and renewals thereaf-ter, and shall be reopened only upon the conclusion of anational agreement with the major van lines coveringContract employees on a national basis.GC-6, art I I(1), recognizingentitlementof such a driver, who has beenaway from home for 5 consecutive days or more to 2 days leave without payfor personalbusiness12Contemporaneously,there wasa 3-week strike beforenegotiationswere completed over the industry wage offer. LOCAL814, TEAMSTERSB.All loading and unloading of trucks operated byContract employees covered by this Agreement,withinmetropolitan district,shall be performed by employeesof the Employer.These employees shall be from theEmployer's seniority list if available. Employees laidoff shall be deemed available,and shall be recalled bythe Employer in seniority order.The union-security article, incorporated by paragraphA,2 of article 24,isarticle 13, a typical union-securityprovision requiring employees(after 31 days, etc.) tobecome and remain members of the Union or (on notice)suffer discharge from employment.President Bader testified that none of the owner-opera-torswere invited to participate in the union-industrycontract negotiations and no one appeared on their behalf.C.Unionand Santini ActionVice President Santini testified that in May1972 theUnion requested a list of Santini's contractors,and that itwas supplied to the Unionon May 24, 1972.On August14, 1972, UnionSecretary-Treasurer Martellisent Santini a letter(Exh. GC-10) stating that Santini hadviolated article 24 of the union contract(Exh. GC-6) byfailing to adjust operations to conform with its "contractem iloyees"provisions.Two weeks later, on August 28,Martellidispatched a letter to each of the Santinicontractors(Exh. GC-11), includinga copy ofthe unioncontractand a union membership application, andsuggesting among other things that it was necessary as wellas desirable that they join the Union.Also in August or September 1972, Martelli came to seeVice President Santini and they discussed the effect ofarticle24. VicePresident Santini expressed concern that achange in status from contractor to employee would beprohibitive in additional coststo the Companyand to thecontractors.He supplied some figures, indicated that themargin of operation would not allow the Company to pickup the extra cost,and stated his belief that the contractorscould not afford and would not pay the extra cost to them,and that theCompanywould lose its contractors. Amongother things,VicePresident Santini noted that the changein status of the contractors to employees would makeSantini responsible for the contractors'hired help, withresponsibility for workmen's compensation insurance, taxwithholding,and other costs. Union Agent Martelli replieditwas not the Union's intent to saddle Santini with thesecosts, to which Vice President Santini replied it wouldlegally follow from the change of contractor status toemployee status.Martellt said he would check with hislawyers.Martellimade no suggestion that Santini use itshourly wage employees to do the long distance moving,accordingto VicePresident Santini, but he did say Sant,mwould have to use the long distance contract drivers inaccordance with the union contract and if they were notcovered in as "employees,"Santini could not use them.Theremay have been another later discussion withMartelli,said Vice President Santini,but in any event onSeptember26, 1972,Santini sent a letter to each of itscontractors(Exh. GC-12) noting that each had been senttheUnion's letter of August 28 telling them of their189obligation tojoin the Union,under the union contract, andthat the Union had now set a deadline of September 29.The letter continued,that because the union contract alsorequired Santini to make contributions on their behalf tothe union welfare and pension funds and created othercosts, Santini was requesting a renegotiation of the existingcontractwith each of them.On the following day,September 27, Santini sent the Union a copy of the SantiniSeptember 26 letter to its contractors,with an updated listof the contractors(Exh. GC-13).Neither the Union letters, nor the Santini letters, to thecontractors appeared to have induced any action by themto affiliate with the Union.On October 30, 1972, according to both Vice PresidentSantini and Santini's trafficmanager,Sclafani (and asstipulatedby the parties),theUnion caused a workstoppage at Santini'sJerome Avenue facility.Sclafanitestified that the employees were outside and three unionofficialswere present when he arrived in the morning.Sclafani and the company safety director met with thethree union officials and the shop steward.The unionofficialsmade clear,said Sclafani,that the time had comefor the owner-drivers to start joining the Union,and, asUnion Agent Bracco said,unless the applications startedcoming in now there would be continued work stoppageand possibly work stoppages at Santini's export division inMaspeth and at its fine arts division on 49th Street.Union Agent Bracco submitted a timetable,said TrafficManager Sclafani,that in 20 days Santini would have beenin touch with all of its owner-drivers, and by that time onlythose who had submitted membership applications to theUnion would be permitted to load or unload in themetropolitan district(of New York City)and anyone whohad not submitted a membership application would not bepermitted to load or unload.TrafficManager Sclafani testified that he agreed to theUnion's proposition, feeling sure that management wouldagree with him to end the work stoppage.The strike endedabout 4 or 5 hours after it began,with Sclafani's agreementtoget signed membership applications of the contractdrivers to the union representatives as he obtained them, torefuse to allow nonsigners to load or unload, and to paythe employees for the loss of time involved in the workstoppage.After discussing the subject with PresidentGodfreySantini,TrafficManager Sclafani spoke,he testified, toeach owner-driver present or reporting into the New Yorkarea. Sclafani told each owner driver of the October 30work stoppage,and of the Company's dilemma if he didnot join the Union Local;and that Santini would not beable to permit him to load or unload his van if he did notjoin the Union. Sclafani claimed he made no "specificrequests" for the contract drivers to sign;nevertheless, heobtained a number of signed applications and turned themover to the Union,permitting the signers to load andunload in NewYork.Some contract drivers refused to jointhe Union, said Sclafani, and Santini would not allow themto load or unload inNew York.Underdate of November10, 1972, the Union dispatchedto Santini requests that it discharge,pursuant to union-security article 13 of the union contract,13 named contract 190DECISIONSOF NATIONALLABOR RELATIONS BOARDdrivers who had not joined the Union and paid union dues(Exh. GC-14). Santini did not terminate its contracts withthese contractors. On November 20, there was a furtherwork stoppage, according to Vice President Santini. In themeantime, the charge against the Union and Santini wasfiledwith the Board on November 8, 1972, by ChargingParty Leib, a Florida lawyer representing three of theFlorida based contractors of Santini.D.Status of Contracting Owner Operators inSantini'sLong Distance Moving1.The indiciaFrom the testimony of Santini's Vice President Santiniand Traffic Manager Sclafam, United's Vice PresidentFreitag,and Thomas Hugh Wolfe, who was first anemployee of a contractor with Santini (commencing in1967) and later a contractor himself with Santini (com-mencing in 1969 and terminating in January 1973); andfrom typical contracts between Santini and its contractors,the contracts between Santini and United, and relateddocuments, the indicia for determining whether thecontracting owner operators are independent contractorsor employees of Santini have emerged.Ownership of Power Units:Typically, the owners of thepower units or tractors that pull the trailers in the longdistancemoving are the contractors of Santini. Santinidoes not own the tractors, but in most, though not all,cases owns the trailers that the contractors haul with theirtractors.More often than not the operator or driver of thetractor is its owner and the contractor with Santini, but insome instances the driver may be an employee of thecontractor. Thomas Wolfe was in that category, starting asa codriver with contractor and owner-operator Earl Harris,and taking ovei for a period the sole driving when Harriswas injured and could not drive. When Harris acquiredownership of more than one tractor (as has been the casewith some others of the contractors), Wolfe leased one ofthe tractors from Harris (Exh. GC-15) and he (Wolfe)directly entered into a contract with Santini making theleased tractor and his services as contractor available forSantini business.13Wolfe's contract relationship continuedeven after Harris had terminated his contract for his othertractors with Santini.By the contract arrangement, using the 1971 form (Exh.GC-7, Santini-Wolfe) which Vice President Santini saidwas basically the same contract as used since 1962 withminor modifications, the contractor undertakes to makehis tractor available during the term of the contract for theexclusive use of the carrier (Santini) and to provide themoving services with the combined tractor-trailer equip-ment on the carrier's shipping contracts or bills of lading.1413Some of the contractors have incorporated, and Vice President Santiniidentified several who have done so14The exclusive use provision stems from the ICC regulation thatpermits an authorized carrier to perform authorized transportation withequipment he does not own, provided that the contract or lease for theequipment gives him the exclusive possession, control, and use of theequipment, and that he assumes complete responsibility in respect thereto,for the duration of the contract or lease In the case of a long term lease ofequipment entered into by an authorized carrier of household goods, whowishes to make only intermittent use of the equipment, such exclusive useRemuneration:Remuneration from the carrier to thecontractor for all services performed by his vehicle,himself, and employees, is computed at various percentagesof the rate schedules that the carrier charges the shipper(see, for example, articles 19, 20, and 21 of contract, Exh.GC-7, and testimony of Vice President Santini). The rateschedules are usually tariff rates approved by the ICC andmay sometimes be carrier bid prices at less than tariff rates.While the percentages tend to be similar for similar workunder most contracts, they also vary for specific or specialcircumstances. Thus the usual percentage of the transpor-tation service charge allowed the contractor is 50 percenton tariff rates and 53 percent on bid prices at less thantariffrates.However, some contractors receive 52-1/2percent for transportation in the summer or peak servicemonths; two contractors, who own and supply their owntrailers as well as tractors, receive 65 percent; and for shorthaul (between 100 and 500 miles), which is not asprofitable as long distance and which the contractors tendto reject, and for certain specific trips, usually in thesummertime, Santini will pay a range of percentages from55 percent to 70 percent.There are certain additional charges for additional andaccessorial services to the shipper, and, where a percentageisprovided in the contract for the contractor, theremunerationmay range as high as 100 percent forhandling of bulky items, to 75 percent or 80 percent forpacking, to 50 percent for waiting time.It should be noted that the contractors have no minimumincome guarantee from Santini, nor are they compensatedfor overtime or compensated in any other manner than bytheir percentage share of the allowable charges.Contractor Control of Operation:The services for whichthe contractor is remunerated by the carrier (Santini)embrace execution of the complete order of the shipper tothecarrier to accomplish the move of the shipper'shousehold goods from the household of origin to thehousehold of destination. The services involve somepreliminary packing or crating (unless, as in some largermoves, packing and crating is done preliminarily by theemployees of Santini), loading of the moving van fromhousehold of origin, hauling over-the-road from point oforigin to destination, unloading the shipper's goods in thehousehold of destination, collecting payment from theshipper at destination (90 percent of Santini's householdmoving is c.o.d.), and promptly accounting for payments tothe carrier.In a typical long distance move, an estimator (forSantini) goes to the shipper's home and leaves or mails anestimate of cost. An order is written up, including a pickupdate arranged with the shipper by the Santini salesdepartment (in consultation with the dispatcher). Deliverytime is spread over a period of time, usually 3 to 8 daysprovision need only apply during the times that the equipment is operatedby or for the carrier See Exh S-I containing 49 CFR § 1057 4(a)(4)In contrast to the equipment that he has leased for the exclusive use ofthe carrier, the contractor or owner operator is not subject to any similar"exclusive use" obligation upon his personal services by reason of hiscontract with the carrier or ICC regulation Thus, he may perform theservices required by hiring others, and mayhimselfdrive other equipmentfor other carriers if he has the time and organization (testimony of VicePresident Santini and contractor Wolfe) LOCAL 814,TEAMSTERSafter pickup. A call slip, the order for service, and a bill oflading are then turned over by the sales department to thedispatcher.The dispatcher projects moves chronologically andgeographically, and accumulates loads of a group ofindividual moves per van, going into a particular area, thatare both practical and advantageous for the contractordrivers to accept. In this connection the greatest percentageof Santini's long distance moving on its own bills of ladingisNew York-Florida and New York-Chicago. On movesoutside Santini's certificated territory, United's dispatchingat Fenton, Missouri, will be alerted by phone or mail andhandles the assigning of loads, although a suggestion that aSantini contractor is or will be available in the area willfrequently be followed. Santini contractors haul a consid-erable amount of New York-Los Angeles moving onUnited bills of lading.While loadassignmentsto the contractor drivers are on a"firstcome-first served" basis they are usually beingworked out in advance of arrival by communicationbetween dispatcher and contract driver, according toTrafficManager Sclafani, because the contractor mayrefusea load without penalty. If herefuses aload he doesnot necessarily go to the bottom of the list, he may even becalled next, depending on the reason for the refusal. Thedispatcher frequently juggles orders to work out anaccommodation between carrier and contractor needs andpreferences,said Sclafani, so that when a driver comes inthe entireload for him has usually been established andaccepted by him.The dispatcher turns over to the contract driver theseveral orders for service and bills of lading that willcomprise the load, and he proceeds to the homes of theshippers for pickup of their household goods. In the courseof so proceeding he will obtain a weight ticket for theunloaded (tare) weight of his truck, since weight of thegoods is an ingredient of the charge for moving, and willpick up helpers to assist him with the loading. In hiringloading helpers, the contractors obtain them where theycan, frequently in warehouses in various cities. In anyevent the contractors make their own arrangements andpay for the help as their employees (in keeping with thecontract provision with Santini, see for example arts. 3 and4 of contract, Exh. GC-7). In New York City, since 1971(because of par. B of disputed art. 24 of the union contract,Exh. GC-6),Santini has required its contractors to selecthelpers from the Santini seniority list of employees, ifavailable, but if not available, the contractors are free tohire whom they wish. If a contractor takes men who are onthe Santini seniority list, Santini will pay the men but billthe contractor for the time he uses such men.The contractor driver proceeds to the residences of theseveral shippers, for loading. This is his first contact withthe shippers and he establishesdeliverycontact informa-tion with each of them for the several destinations. (Santinihas no procedure on how the contractor must contact theshipper before delivery.) In each case the contract driverprepares an inventory(important for inspectional andclaims purposes). Except where preliminary packing ofgoods has been done for a large move in advance bySantini employees,the contractor and his helpers will do191whatever packing and crating is necessary,using his ownmaterials obtained at his own expense from whateversource he chooses(see art.2(b) of the contract, exh. GC-7).In loading the moving van, the helpers usually do thecarrying and the contract driver usually does, or supervis-es, the placement of the goods in the van.There is nosupervision of the move by Santini personnel.Sclafanitestified that Santini has no posted or mailed rules orregulations for the contract drivers.Pursuant to ICC regulations,the contract driver gives thehousehold shipper a copy of the bill of lading,scale weightticket, and inventory (which both sign at place of originand destination).In proceeding with the loaded van to its destination, thecontractdriverobtains the scale gross weight. Thecontractor hires any helpers and a codnver as hisemployees,ifhe thinks such help is necessary or desirable,subject only to the Department of Transportation (DOT)requirement that the second driver shall have supplied acompleted DOT form, for the carrier, establishing that hemeets DOT driver qualifications.The contractor sets his own hours of work and those ofhis helpers,subject only to DOT limitation;and selects hisown routes in making deliveries,subject only to the legallimitation that when operating under Santini bills of lading(as distinguished from United bills of lading), he may notoperate in States for which Santini has no ICC certifica-tion.Neither Santini nor United conduct any roadsurveillance or supervision of the contract drivers. Thecontract drivers are not obliged to call in each day (assalaried employees had been), said Vice President Santini,but frequently do call in for availability of additionaltonnage,or for latest information on location or contactingthe shippers for delivery. Contractor and carrier areresponsible for payment of their own communications toeach other and each must prepay such communications(art. 17 of contract, Exh. GC-7).In effectingdelivery ofthe household goods into thedestination households of the shippers,again the contrac-tor hires, as his employees,such helpers as he needs fromwhatever local source is available(except that recently inNew York Cityhe has been obliged to use Santini'sseniority list of employees,if any are available, under thedisputed union contract art. 24,discussedsupra ).Santiniexercises no supervision, through any of its employees,over the unloading of the vans and delivery into thehouseholds of the shippers.After effectingdelivery,collecting the charges, andremitting them,the contract driver indicates to dispatch hisavailability for the next assignment.Vice President Freitag of United testified that,for goodsmoving on its bills of lading,United does not supervise thecontractor operations in any phase-be it loading,unload-ing, or hauling-that United has no employees,program,or directives for seeing these functions done in a certainway, that it does no checking of the performance of thecontract drivers and has no directions for their supervisingcodrivers, and that it has no policy or program respectingthe type of helpers for loading and unloading.Bearing in mind that United's lease arrangements withSantini in effect adopt, and do not purport to alter, 192DECISIONSOF NATIONALLABOR RELATIONS BOARDSantini's contract arrangements with its contractors, thesummary of the operational practice would indicate thatboth Santini and United follow the expressed writtenintention of the Santini contracts with its contractors, thatthecontractorswillcompletely direct operations andperformance of the services,including direction andcontrol of employees utilized (art. 5 of the contract, Exh.GC-7), and that the carver will not endeavor to control themanner or prescribe the method of doing the portion of itsbusinesscontracted for by the contractors (art. 22 of thecontract,Exh. GC-7).The costs and incidentsof operation are borne by the contractors in a patternconsistentwith the operational responsibility they haveassumed. The contractor hires and pays for his help, and isresponsible for tax and social security withholding,payments, and reporting affecting them, and provides hisown workmen's compensation and employer's liabilityinsurance for them. (In this connection, neither thecontractor nor his employees are accounted for on thecarrier's books for tax or social security withholding, etc.,or for workmen's compensation insurance, or for otherrequirements or benefits relating to employees of thecarrier.)The contractor pays the operating costs of the equip-ment-fuel, oil,garaging. parking, scales,tolls, ferries, androad use taxes. He pays for the repairs of his tractor, andmakes his own arrangements for repairs,fuel,garaging,and parking. While the expense of maintenance of trailersowned by the carrier is borne by the carrier, neverthelessthe contractor is responsible to maintain the tires and tubesof the trailer(see arts. 8 and 10 of the contract, Exh.GC-7). The contractor pays for the overnight accommoda-tions and other living expenses on the road. He pays for,and arranges procurement of, his own packing materials.The contractor pays for his base state license plates, andthe carrier pays for licenses in other states in which it wantsthe contractor to operate. The contractor pays for publicliability and property damage insurance on the "bobtail"operation of the tractor unhooked from the trailer, and thecarrier pays for public liability and property damage on theoperation of the combined tractor-trailer. As alreadyindicated, the contractor must obtain and pay for work-men'scompensation and employers liability insurance forthose he employs.The contractor is responsible for loss of goods or damageinthe course of moving the household goods. Forshortages, he must reimburse the carrier for the actualamount paid the claimant.For breakage of fragile items hemust also reimburse the carrier the actual amount paid theclaimant.For other damage claims a formula has beenestablished, by which the contractor must reimburse thecarrier $10 per item to a maximum of $100 per shipment.(See art. 14 of contract, Exh. GC-7.)All of the enumerated burdens and responsibilities of thecontractor are in effect whether he is operating on Unitedor Santini bills of lading.Contract Provisions and Practices for Public or CarrierBenefit:Because the long distance household movingbusiness is subject to governmental regulation for protec-tion of the consumer and for highway safety, the contractsbetween carrier and contractor include provisions directlyrequired to be included by law, such as the provision givingexclusive use of leased equipment to the authorized carrier(already discussedsupra). Other provisions may be includedin the contracts or practices adopted,because governmen-tal regulation places ultimate responsibility for compliancewith certain requirements upon the carrier,notwithstand-ing the delegation of performance of the moving functionby contract.As the result of several reviews of inspection practice byDOT, it was determined that periodic 60-day vehicle andequipment inspection was suitable.Such a provisionappears in Santini contracts, requiring the contractor tohave the inspection required by DOT made every 60 days.with the cost of inspection shared between the carrier andcontractor (art. 9 of contract, Exh. GC-7). Santini requiresthe contractors to submit those reports to it and keeps arecord of them. United does not pay or contribute topayment for the inspections (or necessary repairs) of suchvehicles and equipment leased to its service,but it doeskeep a record of the inspections,since by law it would berequired to stop operation of a vehicle in its service thatwas not inspected or in proper working condition. Forinspections, the contractors may use any approved inspec-tion stations.In the matter of accidents,the Santini contracts providethat liability for damage as a result of fault of thecontractor shall be upon the contractor(art. 8 of contract,Exh.GC-7). On reporting accidents, TrafficManagerSclafani testified that Santini is requiredby DOT to reportaccidents.In consequence,he said,Santini has required thecontractdrivers to notify it of any accidents. VicePresident Freitag of United testified that DOT requires aperiodic review of each driver,hence United keeps a recordof chargeable(fault of van operator)and nonchargeableaccidents;and if one driving on their account is involvedin too many or too serious accidents,United'ssafetydepartment may suspend him from United's service onprior notice to the franchise representative with whom thedriver is a contractor or employee of a contractor. (As thewitnesses testified,a suspension from United's servicewould not sever the driver's contract or relationship withSantini,and he wouldcontinueto drive forSantini so longas his contract was in force.)Of course the review ofdrivers' records is not limited to involvement in accidents.Thus,violationof DOT ruleson driver use of drugs oralcohol would also result in suspension;or failure of thedriver to maintain daily logs required by DOT might alsoresult in suspension(though not mandatorily).DOT and ICChave requirements that drivers keep dailylogs, fill out load manifests,and submit certificates ofphysical examinations;and both Freitag and Sclafaniindicated that United and Santini check on these require-ments being met.In this connection,it is significant that neither Santininor United purport toexercisedisciplinary authority overthe contractors(or contractors'employees)or to invokedisciplinary penalties or reprimands;and that the onlyremedy available and invoked where there is dissatisfactionwith contract performance(including the contractor'sfailure to comply with government regulations, which LOCAL 814,TEAMSTERScomplianceis anexpress obligation under the contract) istermination of the contract in Santini's case, or suspension(meaning elimination) of the contract driver from Umted'sservice inUnited's case. For Santini to terminate thecontract, it must give 30 days' notice to the contractor,except that it may terminate the contract without notice ifthe contractor has failed to comply with his obligation tocollect and account for money due on bills of lading or hasparticipated in falsification of a weight certificate orvehicle load manifest. On his part, the contractor mayterminate his contract with Santini at any time on writtennotice specifying the date of termination, provided he shallcompleteanyoutstanding work (see art. 25 of contract,Exh. GC-7). Since the contractor has no separate relation-shipwithUnited, even on the permanent (year-round)lease of his equipment by Santini to United, he can dropout of United's service anytime he chooses and go back toSantini,asVice President Freitag pointed out. If heterminates his contract with Santini, the contractor owesno separate notice to United.Santim requires that each contractor deposit with it a$3,000 cash reserve, on which it pays interest, and which itholds for the final settlement of accounts on termination ofthe contract (art. 18 of contract, exh. GC-7).During the life of the contract, the contractor will alsoaccumulate credits in a credit account with Santini as hiscommissionsaccrue. Since the contractor needs cash forcurrent expenses on work to be performed pending finalcalculation of commissions for work done, Santini hasprovided a system of cash advances against credits in thecontractor's credit account (which is a non-interest-bearingaccount).For purpose of identification in operation, the tractorsand trailers operating under Santini bills of lading arepainted with the Santini colors and lettering. Only thetractorsand trailers on permanent lease to United(operating year round on United bills of lading) arepainted with the United colors. No United markings ordecals are placed on those vehicles that are on master(intermittent) lease to United.On the other hand, there is no requirement that thecontract drivers wear a uniform, and there has been nocriticism of contract drivers for not wearing a uniform,according to contractor Wolfe. In his own case, said Wolfe,he bought and put some Santini patches on some uniformshe wore foreaseof identification with customers.Relationship of the United Operation:Under the precedinghearings there has already been noted many if not most ofthe important aspects of the Santini contractors' participa-tion in United's operation. As indicated, there is no directcontract relationship betweenUnited and any of theSantini contractors, and they and their moving equipmentbecame available to United to the extent that their tractorsand trailers or Santini trailers are leased by Santini toUnited.Even under the permanent, year-round, leasearrangement, the tie is nebulous since the contractor orcortract driver may drop out of United's service anytimehe chooses and go back to Santini service.While on United's or Santini's service, as already noted,the contractor is in complete charge of loading, unloading,and hauling without supervision by United or Santini193personnel; and, as is the case with Santini, the contractor,whether operating equipment under permanent or masterlease to United, may refuse loads without penalty.The Santini contract drivers become available to Unitedby virtue of the same process that makes them contractdrivers for Santini, i.e., they are interviewed by Santini'sTraffic Manager Sclafam in connection with agreeing upona contract with Santini and the starting date. There is noapplication form. Usually, said Sclafani, Santini's contrac-tors have been qualified, experienced drivers; nevertheless,because of DOT regulations, each completes a question-naire covering his background and physical status. Unitedis furnished a copy, in the event the contract driver is to beused in its work; and if United is satisfied that the contractdriver appears (from the questionnaire) to meet DOTrequirements, and registers no objection with Santini, it isestablished that the contract driver may haul Unitedtonnage. However, as already indicated, United may notsever a contract diver's contractif it isdissatisfied with hisperformance; it may suggest that the driver not operatefurther on United papers and he will go back to work onSantini papers.Beginning in 1971, United instituted a van operatortraining program for permanent lease drivers. The inten-tion to include master and peak lease drivers wasrescinded, said Vice President Freitag, although if any ofthese asks to attend (or the franchise representative on hisbehalf asks) they may attend. The training consists of anopen discussion (among those attending)on maintenance,a lecture on safe operation on the highways, and a questionand answer review of DOT and ICC regulations. United'sfiles indicate that eight Santini contract drivers have takenthe training program, and there have beenno suspensionsof a driver from United's service for failure to attend.United has also instituted a performance awards pro-gram under which it awards gifts for outstanding perform-ance by van operators, taking into account such things asrevenue hauled and absence of law violations or accidents.Vice President Freitag testified that United has nosystem of direct communications with its van operators,and no mailingsystem for their home addresses, but sendsany communications to them through the franchiserepresentative.United has prepared an operator'smanual(Exh. U-10),which is a compilation of factual and legal data useful to avan operator, but copies of it have been sent to thefranchise representatives for them to distribute amongcontract drivers as appropriate. United does not follow upon the distribution, said Vice President Freitag; andTrafficManager Sclafani testified that Santini has nopolicy on distribution of United'smanualsand that norecord is kept of their distribution to the contractors, andhas no policy of checking for compliance with items in themanual.United has also prepared an agency manual (Exh. U-9)for the franchise representatives themselves but, as VicePresidentFreitag testified,United does not send itsrepresentatives around to see to compliance with theprovisions of the manual. 194DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Independent contractorsWhat is significant to the controlling effect ofGreyvanonthe case at bar is that inGreyvan,even though using thebroader "economic reality" test for defining employeeunder the pre-1947 National Labor Relations Act, theSupreme Court arrived at independent contractor statusfor the owner-drivers, which was the same result reachedby the circuit and district courts below, applying thecommon law right-of-control-test (331 U.S. at 716-717)that has since turned out to be the standard for the Boardand courts under the post-1947 Act.Looking more closely atGreyvan,the ICC-authorizedcarrier had its principal office in Chicago with agencies inmany cities for soliciting household moving business, andoperated in 38 States and Canada. As early as 1930, beforepassage of the Social Security Act, the carner companyhad adopted the system of contracts with owner drivers oftrucks to do the hauling for it. The company also hadtrucks of its own, driven by truckmen who were admittedlycompany employees. Thus (like Santini in this case) thecompany did its moving business under the two systems,one with contractor truckmen and the other with directemployee truckmen.15The owner-drivers were required under their contracts tohaul exclusively for the carrier company, furnishing theirown trucks, equipment, and labor necessary to pick up,handle, and deliver shipments. They were obligated to payall expenses of operation, includingfire, theft, and collisioninsurance that the company might specify (which turnedout to be a blanket company policy for which the ownerdriverswere charged proportionately).The companycarried and paid for cargo insurance. It was the contrac-tors' responsibility to pay for loss or damage to shipmentsand to indemnify the company for loss caused by them ortheir employees. The company paid for all Federal or statepermits or certificates to operate the contractors' vehiclesin the company's service asa motor carrier.The contractors were obligated to collect all money duethe company from shippers, to turn such money in at theoffices to which they reported after delivery, and to post a$1,000 bond and cash deposit of $250 against finalsettlement of accounts.The contractor was requiredat all timesto personallydrive his truck or to be present on it when a competentreliefdriverwas driving, except in certain emergencies;and he was required to follow all rules, regulations, andinstructions of the company. The instructions includeddirections as to where and when to load freight. (Theseseveral requirements are not imposed on the Santinicontractors.)All shipping orders or bills of lading were to be betweenthe carrier company and the shipper, and if new freightwas tendered to the contractor he was to notify thecompany so that it could complete the bill of lading in itsname (a requirement similar to the Santini contracts'provision).As remuneration, the contractors received a percentageof the tariff charged to the shipper by the company varyingbetween 50 percent and 52 percent, and a bonus up to 3percent for satisfactory performance.The owner operators of the motorized equipment whohave contracted with the earner Santini for long distancemoving of household goods are, in my view, independentcontractors and not employees of Santini.Central to this conclusion is the net total of the evidencethat each of the contractors has within his own control themeans of performing the contracted moving services andthe method of performance, unsupervised in execution bythe carrier whose business he performs. The restrictionsupon hum are largely those imposed by law on thegovernmentally regulated busmess of moving householdgoods by motor carrier, both with regard to consumerprotection and highway safety.The standard applied in differentiating "employee" from"independent contractor" under the Act is the commonlaw agency test,N.L.R.B. v. United Insurance Co. ofAmerica,390 U.S. 254, 256 (1968). This was made clear inthe Taft-Hartley amendments (1947) of the Wagner Act,Id.Earlier,under the Wagner Act, the Board and thecourts had rejected the "power of control" concept in favorof a broader concept of "economic reality" in defining"employee" under the Act,N L.R.B v. Hearst Publications,322 U.S. 111, 128-129 (1944), and see further explanationinHarrison v. Greyvan Lines (sub nom United States v.Silk),331 U.S. 704, 713-714 (1947). Congressional reaction tothis construction was adverse, and the 1947 amendment ofSection 2(3) of the Act specifically excluded "any individu-al having the status of independent contractor" from thedefinition of employee. "The obvious purpose of thisamendment was to have the Board and the courts applygeneral agency principles in distinguishing between em-ployees and independent contractors under the Act."N.L.R. B. v. United Insurance Co., supra,390 U.S. at 256.Thus since Taft-Hartley, "In determining whether anindividual is an employee or an independent contractor,the Board has consistently applied the common law right-of-control test.Under this test, an employer-employeerelationship exists when the employer reserves the right tocontrol not only the ends to be achieved, but also themeans to be used in achieving such ends. On the otherhand, where control is reserved only as to the result sought,an independent contractor relationship exists. The resolu-tion of this question depends on the facts of each case, withno one factor being determinative."FleetTransportCompany, Inc.,196 NLRB 436, 439 (1972).This history is useful because, lust prior to Taft-Hartley,the Supreme Court decided inHarrison v. Greyvan Lines,supra,that owner-drivers under contracts and in circum-stances similar to those here, with a carrier like Santini, forthe interstate moving of household goods, were independ-ent contractors and not employees of the carrier. Thedetermination was for the purpose of deciding whether theowner-drivers were employees under the coverage of theSocial Security Act of 1935, and in making its determina-tion the Supreme Court said it would "follow the same rulethat we applied to the National Labor Relations Act in theHearstcase."15A contract between the company and a Teamster's local required alltruckmen to be members of the union. LOCAL 814,TEAMSTERSThe contractors were required to paint the designation"Greyvan Lines" on their trucks.Each truckman was obliged to take a short course ofinstruction in the company's methods of doing businessbefore he started hauling for the company. In additionthere was issued to each a manual detailing the conduct oftruckmen in performance of their duties. (A companyofficial testified that the manual was impractical and thatno attempt was made to enforce it.)The company maintained a staff of dispatchers whoissued orders for the contractors' movements. but not theroutes to be used by them. At intervals, the contractorswere to report their positions to the dispatchers.Each of the contracts was terminable at any time byeither party.This summary of theGreyvancontracts and practice(derived from the Supreme Court's opinion) provides aremarkable likeness to the Santini contracts and practice:but with the indication that the carrier company controlover the contractors inGreyvanwas tighter than withSantini and its contractors in several respects, notablyrequiring the contractors to follow all rules, regulations,and instructions of the company including directions onwhere and when to load freight, requiring the personaldriving or supervision of the truck by the contractors at alltimes, and requiring each of them to take a course ofinstruction before commencing to haul.Under this set of facts, and recognizing that the contracttruckmen and their assistants were from one standpoint anintegral part of the Greyvan freight transporting business,the Supreme Court was nevertheless impressed that theenergy, care, and judgment of the contract truckmenconserve the equipment they own and increase theirearnings, that they hire their own assistants, pay their ownexpenses with minor exceptions, and depend upon theirown initiative. judgment, and energy for a large part ofthsuccess, 331 U.S. at 716. "[W ]here the arrangementslea e the driver owners so much responsibility forinvestment and management as here, they must be held tobe independent contractors. (Citations omitted.) Thesedriver-owners are small businessmen. They own their owntrucks. They hire their own helpers. In one instance theyhaul for a single business,la in the other for anycustomer.17The distinction, though important, is notcontrolling. It is the total situation, including the riskundertaken, the control exercised, the opportunity forprofit from sound management, that marks these driver-owners as independent contractors." 331 U.S. at 719.In my view, the decision inGreyvanis a persuasive aswell as controlling precedent for finding that the Santinicontractors are independent contractors, who by compari-son enjoy even greater freedom from the carrier company'scontrol than did the Greyvan contractors.The Board, in more recent times, has added cumulativeprecedents for the same result.InReischTrucking and Transportation Co., Inc.,143NLRB 953 (1963), the company was a motortruckcommon carrier with terminals in New York, New Jersey,Pennsylvania, and Maryland. The company was party to a16This is a reference to the contract truckmen for Greyvan17This is a reference to the contract truckmen in the companionSilk195union contract with a Teamster's union local, on amultiemployer basis, that covered the company's 15 "city"dnvers based at the Baltimoreterminal,who were admittedemployees engaging strictly in local cartage work withcompany equipment in theBaltimore-Washington area.The union local sought to include an over-the-road unitcomprising several owner-drivers of tractors and a non-owner-driver retained by an owner of an additionaltractor, who were under contract with the company to haulcompany owned or controlled trailers to and from thecompany's Baltimore and Pennsauken, New Jersey, termi-nals,atnight.The company opposed the unit on theground that the owner-drivers were not its employees butindependent contractors and that the nonowner driver wasan employee of an independent contractor.The Board found that the relation between the companyand the owners of the tractors was governed by a standardlease(inusesince 1956), for 30 days, automaticallyrenewed for like periodsunlessterminated on 30 days'notice by either party (and there was evidence that anumber of owners had terminated such leases).Under ICC regulations, the tractors were leased to thecompany for its exclusive use. The trailers hauled weresealed and the drivers did not engage in pickup or deliveryofgoods and had no contact with the company'scustomers. The drivers received a trip slip and manifest foreach trailer hauled and had to maintain a log on each trip.Under the lease the owner of the tractor undertook toprovide the vehicle as the company required it togetherwith a competent driver whoremainedthe employee of thetractor owner, paid by him. Operational costs of the tractor(gas, oil, etc.) and maintenance were the tractor owner'sresponsibility and he was responsible for damage to it orthe company trailer, but the company paid for publicliabilityand property damage insurance on the tractor-trailer.The company paid for licenses,taxes,and finesassessed against the tractor when in company use, and thecompany was responsible for compliance with ICC safetyregulations and requirements for vehicle identification.Unlike the city drivers, the owner-drivers did notparticipate in any safety program and were not subject tocompany rules that applied to the company drivers. Theowner-driverswere governed by the ICC rules andregulations.The contractor, of course, purchased and paid for histractorand paid foritslicensein the home State,Maryland, but the company paid for licenses in otherstates.The contractor paid for collision-fire-theft insur-ance, the company paid for cargoinsurance.While thecontractor would get his tractor maintenance performedwhere he chose, the company conducted periodic inspec-tion of the tractors.Remuneration to the contractors was $50 per round tripbetween Baltimore and Pennsauken, plus tolls, plus $2 perhour for excess waiting time. There werealso someoccasional extra jobs off the usual run at a fixed fee plusmileage.Orders were assigned through the company'scentraldispatch on call to the drivers, who were free to refuse acase, who had an arrangement with Silk,a coal dealer for delivery of coal tohis customers,but who had the privilege of hauling for others 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDrun or extra job without reprisal. The company exercisedno disciplinary authority over the contract drivers.The company did no withholding of income tax or socialsecurity payments from contractors or their drivers andprovided no workmen's compensation or fringe benefitcoverage for them.The Board held, 143 NLRB at 956-957, that the owner-drivers were independent contractors and that the non-owner-driverswere employees of independent contrac-tors, and not employees of the company. The Board notedparticularly the bona fide and absolute ownership of thetractors by the contractors, which gave rise to an mferenceof control over the manner of performance associated withthe status of independent contractor. It regarded assignificant in demonstrating the entrepreneurial nature ofthe contractors the fact that they determined whether todrive the tractors themselves or employ others to do so.Additionally, that the contractors could control, in part,their profit or loss not only by deciding whether or not todrive themselves, but also by diligence and efficiency in therepair and maintenance of their tractors by persons of theirchoosing. The Board saw substantial independence in thevirtual freedom of the contractor to decide whether to takean assignment, and in selecting routes of travel; and notedthe contract expression of intent to establish an independ-ent contractor relationship. Lastly, said the Board, "Thecontrol exercised by the Company over the work of ownersand drivers is for the purpose of complying with the rulesand regulations of the Interstate Commerce Commissionand is not inconsistent with the independent contractorrelationship." 143 NLRB at 957.InFleetTransport Company, Inc., supra,the Board hadan issuesimilar to that inReisch Trucking, supra.TheTeamsters union local was seeking, and the companyresisting, a unit that included tractor owner-operators, andtheirnonowner-drivers,who were under contract to amotortruck common carrier for, in this case, the intrastate(Florida only) transportation of petroleum products onbehalf of several large oil companies. The companyoperated subject to the regulations of the Florida PublicServiceCommission (FPSC), which had adopted thefederalDepartment of Transportation (DOT) regulationswith some few modifications. Thus the contract driver hadthe prescribed duties relating, among other things, tosubmitting daily logs and maintenance and accidentreports, checking equipment before operation, providinginspections at regular intervals, and displaying the compa-ny's name and certificate number on the tractor. Thetractor, leased by the company, could not under FPSCregulationsbe simultaneously leased to another carrier;but the owner-operator could lease other tractors he mightown to other carriers and he could drive for other carriersas wellas for the company (a situation similar to that of theSantini contractors in the case at bar).Without detailing here all of the details of the contractrelationship, the Board concluded that the owner-operatorswere independent contractors, that the nonowner-dnverswere employees of independent contractors, and thatneither were employees of the company and were thereforeexcluded from the unit. The Board found that thecontractor, and not the company, determined what daysand hours to work, what routes to use, where to haverepairs made and to purchase fuel, and where to park histractorwhen not in use. He was free to refuse loadswithout penalty and to decide whether to hire or fire adriver, what work rules to impose on his drivers, and whatrates of pay and fringe benefits his drivers would receive.Essentially, said the Board, the only indicia of control overthemeans of delivering the petroleum retained by thecompany were those required by the FPSC. 196 NLRB436, 439.The Board made two additional points in resolving theissue against a finding of an employer-employee relation-ship: (1) the termination clause of thelease,which gave thecompany an option to terminate by notice at specifiedintervals, with automatic renewal of the lease if the optionwere not exercised, is entirely consistent with independentcontractorstatus;and (2) the fact that the companyunilaterally determined the rates of commission paid to theowner-operators, and the terms of the lease, may show thatthe company's bargaining power is vastly superior to thatof the owner-operator, but such inequality of bargainingpower is not peculiar to an employer-employee relation-ship, 196 NLRB at 439, fn. 7.Again, inConleyMotor Express, Inc.,197 NLRB 624(1972), the Board had the question of whether contractorswho were owner-operators of tractors leased by them to thecertificatedmotor carrier, and the nonowner-drivers ofsuch vehicles, were properly includable in a unit of over-the-road truckdrivers. The carrier company had leased 27tractors, 25 of which were owner operated. Two of theowner-operators leased two tractors each to the carrier andeach supplied a driver for his second tractor. In addition,the company leased 10 trailers from owner-operators andalso had in service 25 of its own trailers. The contractorsand their equipment were mainly used for hauling steelfrom Pittsburgh area steel mills to consignees in five States.The company also had three tractors of its own, drivenby three salaried employees, usually on short hauls or forwork in which contractors did not wish to engage.The Board disagreed with the Regional Director that thecarrierhad created an employer-employee relationshipwith the contractors. It noted three factors which mighttend to support the view that they were employees: (1) thedegree of control over equipment and personnel reservedto the company required by and consistent with state andFederal (ICC and DOT) regulation of motor carriers, (2)the fact that the company unilaterally set the rates ofcompensation for the contractors, and (3) evidence that thecompany had liberal policies on cash advances, interest-free loans, and free loans of equipment to contractors inemergencies.However, said the Board, these three factors alone didnot establish that the company controlled the means bywhich the contractors performed their day-to-day transportand delivery duties under the lease agreements. On thecontrary, the following five factors suggest that thecontrols exercised by the company related solely to resultsto be achieved under theleases,and that an employer-employee relationship had not been established: (1) thecontractors exercised a very substantial degree of freedomin scheduling the use of their equipment and in rejecting LOCAL 814, TEAMSTERS197loads offered which they considered undesirable; (2) theywere free to trip lease their equipment to other carriers; (3)they paid virtually all the costs of operation and mainte-nance of their equipment; (4) they were subject to almostno day-to-day supervision or control by the company; and(5) there was no pattern of regular discipline of contractdrivers for acting contrary to any prescribed means ormethod of operation designed by the company. According-ly, the owner-operators were found to be independentcontractors and the nonowner-drivers to be their employ-ees and not employees of the company.18The foregoing examination of these precedents ofindependent contractor status in the moving and truckingindustry, fromGreyvantoReischtoFleettoConley,provideover a span of the last 25 years the judgment of theSupreme Court and the Board that, even in a governmen-tally regulated business, arrangement for doing business,similar to that in this case, whereby small businessmenundertake performance of part of the principal function ofthe larger businessman, is indeed independent contracting.Comparing the facts of the cases, the Santini arrangementappears to make as strong a case, if not stronger in somerespects, for independent contractor status.As in the other cases, the Santini contractors have all ofthe entrepreneurial indicia of investment in the ownershipof expensive power units, in some cases multiple units andownership of trailers as well, and shoulder all of the costsand arrangements of their operation and maintenance andthe risks and costs of damage, including loss or breakage ofthe household goods in their care.For their recompense, the contractors share a portion ofthe tariff charges that the carriers are permitted to chargethe shippers. These percentages are prescribed by thecontracts and are generally uniform, but there appears tohave been some individual bargaining on certain accessori-al charges and there clearly is bargaining by the contrac-tors and carrier on the percentages for the occasional shorthaul the contractors may do. There are no minimumguaranties of earnings from carrier to contractor, and tothe extent that advances for cash needs may be made to thecontractor these are not carrier moneys but come out ofthe contractor's own credits for past earnings with thecarrier.The Santini contractors, who must be and are qualifiedto drive under DOT regulations, are not obliged to drivethe equipment they lease to Santini but may lure andprovide others who likewise qualify. The Santini contrac-torsmay refuse, and sometimes have refused, loads offeredto them without penalty.Once responsibility to pick up and deliver a load has18Note also the consonant holding inGold Medal Baking Co, Inc,199NLRB 895 (1972), finding an independent contractor relationship betweena bakery and the owner-operators of trucks distributing the bakery'sproductsThere are a number of other Board decisions in the trucking field whereowner-operators have been held to be employees rather than independentcontractors, such asDeaton, Inc,187 NLRB 780 (1971),The Aetna FreightLines,194 NLRB 740 (1971),Florida-Texas Freight, Inc,197 NLRB 976(1972),Pony Trucking, Inc,198NLRB No 59 (1972), and the recentdecision of my colleague Administrative Law Judge Sidney Sherman in amoving company case,Local 814, International Brotherhood of Teamsters(Molloy BrothersMoving and Storage, Inc),208 NLRB No 43 (1974). 1make no attempt, here, to distinguish in detail the facts and results in thosebeen accepted from the carrier's dispatcher, the contractoris in full charge from pickup to delivery. The contractorhires as his employees his own help at the points of originand destination to assist in packing, loading, unloading,and,as is necessary, the over-the-road driving.Hesupervises these tasks and optionally participates in orassists in their performance. The carrier, on whose bills oflading the contractor is working, does not supervise ordirect any portion of the moving operation from pickup todelivery. The contractor selects his own routes for delivery,and the hours of work for himself and his men (withinDOT limitations); and the expenses incident to effectuat-ing delivery such as fuel, tolls, overnight accommodations,and communications are his burden.None of this relationship and its incidents, includingfreedom from carrier direction and supervision of perform-ance, are altered when the Santini contractor is movinghousehold goods on the bills of lading of the nationalcarrier-United. Santini, to comply with ICC regulation,has leased to United, either for year-round use (permanentlease)or intermittent use (masterlease), its right to use thecontractor'sequipment,but there is no contractualrelationship between United and the Santini contractor,withwhom United deals and communicates throughSantini. A contract driver may drop out of United's serviceanytime he chooses and revert wholly to Santini service.Neither Santini nor United purport to have any system ofdisciplining contract drivers. The United training programfor operators of permanent lease vehicles is in essence aform of refresher for experienced drivers but even if theprogram were more than that it would not be inconsistentwith the independent contractor relationship, seeGreyvan,supra.The United awards for good performance are nomore than a bonus in addition to the agreed remuneration,seeGreyvan, supra.The requirements on the contract drivers for physicalexaminations, keeping of daily logs, periodic inspections ofequipment, and the like are requirements arising fromgovernment regulation which, as the Board has said morethan once, are not inconsistent with the independentcontractor relationship, seeRerschandFleet, supra.In all of the transactions and relationships between thecontractors, on the one hand, and the carriers, Santini andUnited,on the other, including the performance offunctions, recompense, the keeping of books, and theaccounting to government agencies, insurance companies,and the like, the contractors are not treated or carried orrecompensed as employees of the carrier. On the contrary,the contractors are dealt with and accounted for asindependent contractors of the carrier Santini, and theircases, from the facts and results in the caseat bar andthe precedents uponwhich I have relied and regard as more closely related However, I do noteone general characteristic from reading theciteddecisions that have foundan employer-employee relationship, namelythe stresson a layer ofcarrierregulationput upon the contractor beyond what wasrequiredbygovernmentregulation,impairingthe contractor's independenceThis is not the situationin the caseat bar The evidence indicatedconformity with [CC and DOT requirements-not more-and the ICC andDOT regulationsthemselvesare compatible with, and contemplate thattherewillbe and can be independent contractor as well as employer-employee relationshipsin the businessof household moving by motorcarrier 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontracts with Santini state the intention to establish thatrelationship. The total facts warrant the finding that thecontractors are independent contractors.E.8(e)Violation19Article 24 of the union contract (Exh. GC-6), set out infulunder heading B, above, requires that any person doinglong distance driving under contract with an employercovered by the union contract, whether as owner-operatoror commission driver or otherwise, shall be covered by theunion contract as an employee, called contract employee.However,it isfurther provided that, except for the specificprovisions of the article, the details of economic and otherarrangements between the contract employees and theemployer shall be the subject of the individual contractsbet,veen them.The specific provisions of article 24 make applicable tothe contract employees the union-security, union checkoff,pension and welfare, no-strike, grievance and arbitration,and separability clauses of the union contract. However,the employer is to compensate the contract employeesunder a "separate check" system, and is to provide themsocial security, workmen's compensation, and unemploy-ment insurance benefits under the separate compensationsystem.There is reserved for the employer the right,consistent with its agency van line agreement, to controlthe manner of performance of contract employees, and toassignwork in a way that attempts to reconcile equalearning opportunity with seniority, qualifications, equip-mentcapabilities, and agency van line agreement. First-in-first-out dispatch is stipulated not to be a violation of equalearningopportunity.Lastly it is provided that theagreement (under the article) shall not be used to depletethedistinguished from contract employees, presently em-ployed by covered employers.An additional paragraph B, article 24B, requires thatloading and unloading within the metropolitan district oftrucks operated by contract employees shall be performedby employees on the covered employer's seniority list, ifavailable, including employees in layoff status.Except for compliance with article 24B, Santini didnothing effectual to comply with article 24 until, undercompulsion of the union demand of October 30, 1972,accompanied by a work stoppage or strike and threat ofmore, Santini sought to require its contractors to join theUnion, and succeeded with some.19Sec 8(e) of the Act provides,in pertinent part(e) It shall be an unfair labor practicefor any labororganizationand any employer to enter into any contract or agreement, express orimplied,whereby such employer ceases or refrains or agrees to cease orrefrain from handling,using,selling,transporting or otherwise dealinginany of the products of any other employer, or to cease doingbusiness with any other person,and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be tosuch extent unenforceable and void20The sameprimary vs secondaryobject test applies to determineviolations of Sec 8(b)(4), since the"hot cargo"provision,Section 8(e), is acomplement of the "secondaryboycott" provisionsof Section 8(b)(4), ineffectbanning agreements to achievea secondary boycott inadvance,NationalWoodworkManufacturers Associationv N L R B,386 U S 612,634-635(1967)21Testimonyof Vice President Santini and Traffic Manager Sclafani ofThe inquiry,then,iswhether the object of the Union'sconduct and of the agreement respecting the contractdrivers(article 24)was "primary"-intended to preservefairly claimable unit work to unit members in the employof the contracting employer-or "secondary"-aimed atregulating the labor policies of other employers includingself-employed persons. If the object was primary, theagreement did not violate Section 8(e) of the Act,even if itsincidental effect caused the employer to cease doingbusiness with other persons;whereas if the purpose wassecondary,such as limiting subcontracting to employerswho recognize the union or who are signatory to a contractwith it or who are members of it, the agreement wasunlawful and a violation of Section 8(e),Retail ClerksInternational AssociationLocal 1288 (Nickel's Pay-Less),163NLRB 817,818-819(1967),affd.390 F.2d 858,861-862(C.A.D.C.,1968), finding violations of Section8(e)and 8(b)(4)(i)and(ii)(A),among other things.20The circumstances surrounding article 24,looked at fromthe situation of Santini alone or of the Industry(New YorkCity multiemployers association)as a whole, indicated 21that over the period 1962 through 1966, Santini convertedcompletely from employee long distance moving tocontractor long distance moving,22 that Santini was the lastof the approximately 20 Industry companies who engage inlong distance moving to so convert,and Bader Brotherswas among the first, starting in 1948.Numerically, most ofthe Industry companies have not and do not engage in longdistance moving(except as order takers for others). A fewof the Industry companies,Santini among them,have doneand do some short haul (100-500 miles ofNew York City)using employees;but for Santini this has been a very smallamount of its business.Only on rare occasions,usually inan emergency,has a Santini employee been asked to do amove over 500 miles, under the conditions existing in thelast several years. On the other hand,the long distancecontractors are not interested in (because unprofitable forthem)and have seldom done short haul under theconditions existing in the last several years; when theyhave done short haul, usu^ ily to meet the carrier'semergency, theyhave generally been able to exact from thecarrier a higher percentage of the hauling revenue than isnormally paid for long distance hauling.Immediately prior to 1962, Santini did all of its longdistancemoving with approximately 12 employees whospent about65-75percent of their time on such work,according to Vice President Santini.23 Currently,Santinihas 24 contractors,who do nothing but long distanceSantini. Union Secretary-Treasurer Martelli,and President Bader of BaderBrothers for the Industry, related portions of which have already beendiscussed under headings A, B, and C, above22Long distance meaning over 500 miles The current union contractstillcarries over an old definition of long distance as meaning over 90 miles,but the testimony, already described under heading A, indicated that this isobsolete, that up to 100 miles of New York City is regarded as local,between 100 and 500 miles is short haul, and over 500 miles is long distance21Union Secretary-Treasurer Martelli thought the number between 1955and 1962 was more like 40 employees, but there were comings and goings inemployment in the 7-year period and he was not able to establish this as thenumber of such employees at a given time Moreover,his figure was highlyimprobable,since Santini did much less long distance business per year inthat period than it has done in the subsequent 1962-72 period and currentlywhen it now utilizes 24 contractors for its long distance moving LOCAL 814, TEAMSTERSmoving on Santini or United bills of lading, representingan enormous increase in long distance business, particular-ly in the period 1967-72 (see headingA, supra ).Nine ofthe 24 Santini contractors are based in Florida. IncludingSantini's contractors, there are between 250 and 300contractors, all told, doing the long distance moving of the20 New York City companies so engaged.While there has been practically total conversion fromemployee to contractor long distance moving by the (NewYork City) Industry in the period 1948-67, there has notbeen a lessening of unit jobs, and there has been someincrease for two reasons: (1) the increase of long distancemoving has generated related work, performed by bargain-ing unit employees, calculated in revenue at about 40percent of the long distance revenue; and (2) althoughlocal household moving business has declined, there hasbeen a great increase in local commercial moving,performed by bargaining unit employees.24President Bader testified that his company, and others,have used contractors for long distance moving continu-ously since 1948, and that his company, like others, has noemployee on its payroll doing long distance moving. Whenthe "subcontracting" article was first introduced into the1965-68 union contract (as article 26), its terms requiredspecific union approval for subcontracting and that allemployees of the subcontractor shall be on the payroll ofthe prime contractor.25 Nevertheless, neither then, norsince,according to Bader, was there any claim by theUnion that his company, or any other doing long distancehauling by means of contractors, was in violation of thesubcontracting article (now article 23), which he asserted,without contradiction, related only to localmovingbusiness (despite its more general wording). Vice PresidentSantini buttressed this view of the situation with uncon-tradicted testimony indicating no complaints from theUnion that Santini violated the subcontracting articleeither in the course of effectuating its changeover in longdistance moving from employees to contractors, or in the1972 discussions between the union representatives andSantiniwhere the Union took the position that thecontractors must join the Union..Moreover, according to President Bader, when the"contract employees" article 24 came into the 1971negotiations and union contract, there was no bargainingproposal that the companies use their employees in placeof the long distance moving contractors. Nor did theUnion take the position that it wanted the movingcontractors displaced by bargaining unit employees (not-withstanding it wanted the contractors defined as employ-ees),because there were not then and are not nowbargaining unit drivers available for long distance driving,said Bader. Indeed, said Bader, the Union has a problem in24 Inthis connection, commercial moving requires about three timesmore helpers per driver than household moving. The testimony indicatedthat the number of drivers represented by the Union in 1972-73 was aboutthe same as in 1962, but the number of helpers has increased substantially25The article was repeated in the 1968-71 union contract and in the1971-74 union contract as art. 23, except that it provided for negotiatingwith the Union on the matter of any subcontract26Union Secretary-TreasurerMartelli s assertion that there are manyqualified and willing employees for long distance moving fell rather flat in199providing any additional men for any kind of moving,particularly in the busyseason,noting some expenences.26Again, Vice President Santini buttressed this view of thesituation, indicating that in the Union's 1972 discussionswith him concerning the contractors joining the Union,therewas no suggestion that Santini use its hourlyemployees to do long distance work, or that suchemployees would or could do such work.In sum,apart from talk by a union lawyer at theIndustry-Union negotiation aboutseeking torecapturebargaining unit work, see headingB, supra,for a number ofyears (since at least1967) there has been no body ofbargaining unit employees, including Santini employees,who have performed long distance moving or for whom topreserve or recapture the long distance household movingbusiness. As developed by the record of thiscase, the plainfact is that in New York City,at least, the movingbusinesshas undergone several gradual changes over a period ofyears and, among these, has turned for long distanceperformance to a new breed of small independentbusinessmen, frequently not based in New York, andcapable and willing to move constantly about the countrywith their own powerunits.The New York City Industrybargaining unit employees have apparently adjusted to thechanges without economic loss, acquiring increased localwork (and possibly more desirable work than long distancehauling from the standpoint of a local employee).Against this background,it is usefulto turn to what wassaid and held by the Third Circuit Court of Appeals in A.Duie Pyle, Inc v. N.LR.B.,383 F2d 772, 777-778 (1967),cert.denied 390 U.S. 905 (1968), concerning the unioncontract provision that requiredowner operators and fleet owners to become employeesand thus to join the union in order to retain the workwhich they have been doing on subcontract. On theirface these requirements are "secondary" in theirpurpose as well as their result. They do not require acarver to put an end to subcontracting, but only toterminate it asto its subcontractees who refuse tobecome members of the union. Thus, their effect is tomake the continuance of the relationship between theemployer and an independent contractor depend uponthe latter's decisionto becomea memberof the union ifhe is an owner-operator and to require his employees aswell as himself to become members of the union if he isa fleet-owner. The requirement therefore makes thecentral test of the employer's continuingto do businesswith such an individualhis internallabor policy andnot hismaintenanceof union wage scales or similarconditions which otherwise might adversely affect theunit members. This is substantiallysimilar toprovisionswhich permit an employer to subcontract only withthird parties who are unionized. Such provisions havelight ofhis April 1971communication to theIndustryabout the need for atrainingprogram tomeet the shortage of manpower in the whole of themoving business and his indication at trial that no program had beenstarted.Moreover,TrafficManager Sclafani testified that the Union hasnever cometo him to saythat Santini 's use of contractors was taking workfrom a Santini employee driver, or that one of the Santini employee driverswould like todo long distance moving as an employee.On the contrary, hesaid, employees have on a number of occasions come to him asking if theymight become contract drivers 200DECISIONSOF NATIONALLABOR RELATIONS BOARDrepeatedly been struck down under § 8(e) as imple-menting illegal secondary objectives. See, e.g.,N. L. R. B.v. Joint Council of Teamsters No. 38,338 F.2d 23, 28,30-31 (9 Cir. 1964);Meat & Highway Drivers, Dockmen,Helpers& Misc. Truck Terminal Employees, LocalUnion No. 710, etc. v. N.L.R.B.,335 F.2d 709,717 (D.C.Cir. 1964);DistrictNo. 9, International Association ofMachinists v. N.L.R.B.,114 U.S. App. D. C. 287, 315F.2d 33, 36-37 (1962).The present provisions, to the extent that theyrequire the subcontractees to become employees andmembers of the union, therefore must also be declaredinvalid. As in the case of secondary boycotts generally,a union may not employ a collective bargainingagreement with one employer as a means of effectuat-ing its object to coerce another employer to unionize.Nor may it by this means seek to coerce self-employedpersons to become union members. Congress has madethis clear by § 8(b)(4)(A) which prohibits secondaryboycotts with an object of "forcing or requiring anyemployer or self-employed person to join any labor... organization ...:. The self-employed owner-operator is as much entitled to protection fromcoercion to join a labor organization as is a fleet-operator who may have one or even many employees.27InMeat and Highway Drivers Local 710 [Wilson & Co.],v.N. L. R. B.,335 F.2d 709, 717 (C.A.D.C., 1964), cited withapproval inPyle, supra,the court of appeals struck down asviolating Section 8(e) of the Act a "union signatory clause"under which the employer engaged to make all effort tosubcontract with cartage companies who employed mem-bers of the union local, saying that the clause "requiring orencouraging a boycott of cartage companies who do nothave union contracts is a violation of Section 8(e). To makeselection of subcontractors turn upon union approval bearsonly a tenuous relation to the legitimate economicconcerns of the employees in the unit, and enables theunion to use secondary pressure in its dispute with thesubcontractors." 2sStill later, the District of Columbia Circuit citingPyle,supra,with approval, affirmed the Board (163 NLRB 817)in Retail Clerks Union Local 1288 v. N L.R.B.,390 F.2d858, 861-862 (C.A.D.C., 1968),supra,holding that a clauseof the union contract with retail stores, requiring thatdemonstrator employees of suppliers of the stores mustcomply with the contract and become union members, wasa union signatory clause in violation of Section 8(e) of theAct, and that union striking and picketing to obtain theclause constituted violations of Section 8(b)(4)(i) and(ii)(A) and 8(b)(3) of the Act.27On remand,Highwa) Truck Drivers and Helpers, Local 107 etc,199NLRB 531 (1972), the Board accepted the court's view of the contractclause as the law of the case and found that the contract clause violated Sec.8(e) of the Act, and that the umon violated Sec 8(b)(4)(i) and (u)(A) of theAct by inducing employees of McCormick to strike or threaten to strike andby coercing McCormick, with an object of forcing McCormick to enter theprohibited agreement.28The court distinguished and held valid a "work allocation clause,"requiring that meat deliveries in Chicago he made by local employeesInMilkWagon Drivers and Creamery Workers LocalUnion No. 66,181 NLRB 882 (1970), a clause of the unioncontractwith employer distributors of dairy productsrequired that all jobbers delivering milk for the distributorsshall be members of the union. The Board held that theclause violated Section 8(e) of the Act since it required thedistributors to compel the jobbers, whom it found to beindependent contractors, to become members of the union.Itwas found that the objective of the clause was secondaryinnature-enhancement of the union's institutionalinterests-and a means to use one employer to coerce self-employed persons to become union members.From the foregoing, it would therefore appear thatarticle 24 of the union contract in thiscase,requiring theindependent contractors of Santini to become employeesof Santini and members of the Union, in its terms andeffect violates Section 8(e) of the Act.Section 8(e) makes it an unfair labor practice to "enterinto" any such forbiddenagreement.Article 24 first cameinto being in April 1971. The charges in this case were filedNovember 8, 1972. Nevertheless, the violation of "enteringinto" the unlawful agreement, prohibited by Section8(e), isestablished when a respondent, whether union or employ-er,reaffirms the illegal agreement or insists on itsenforcement within the 10(b) period, namely, within the 6months prior to the filing of the charge.Dan McKinney Co.,137 NLRB 649, 653-657 (1962);Milk Drivers and DairyEmployees,LocalUnion No. 537,147NLRB 230, 231(1964).Here, both the Union and Santini reaffirmed, andthereby entered into, the unlawful article of the unioncontract well within the 6-month period before November8,1972, as detailed under heading C above. Thus, theUnion notified both Santini and its contractors of thenecessity to comply with article 24 in August 1972; warnedSantini to comply in September 1972; engaged in workstoppages and threatened more to obtain compliance inOctober and November 1972; and demanded that Santiniterminate the contracts of thirteen contractors who refusedto join and pay dues to the Union in November 1972.Santini, on its part, requested the contractors to renegotiatetheir contracts in September 1972; agreed with the Unionto solicit and solicited union memberships from itscontractors in October and November 1972; and refused topermit loading or unloading by contractors who would notjoin the Union in October and November 1972. Theviolation of Section 8(e), by both the Union and Santini,was established.covered by the union contract, on the groundthatit had a primary workpreservationobjective, that involved recapture of work(as distinguishedfromworkacquisition,said the court) which the local deliverymenhad lostwhen meat packersmovedout of Chicago, 335 F 2d at 712-714. But notealso a distinctionplaced on thisholding inLocal UnionWo 282, Teamsters(D Fortunato, Inc.).197 NLRB 673 (1972),where the Board held a unioncontractclause violated Sec 8(e), and union action violated Sec8(bX4)(i)and (iiXA)(B). because the clause and action were viewed as an attempt to"recapture" work not performedby bargaining unit employees. LOCAL 814, TEAMSTERS201F.8(b)(4)Violations29For the purposes of this case, Section 8(b)(4)(i) and(ii)(A) forbade the Union from engaging in or inducingstrike action or threatening or coercing an employer on twocounts: (1) where an object was to require an employer orself-employed person (Santini's contractors) to join theUnion, and (2) where an object was to require an employeror self-employed person (Santini) to enter into the "hotcargo" agreement prohibited by Section 8(e); and Section8(b)(4)(i) and (ii)(B) forbade the Union from engaging inaction to achieve the secondary objectives it had sought toimpose in advance through the agreement that contra-vened Section 8(e).As noted, under headingE, supra,inPyleand its remandHighway Truck Drivers Local 107,and inRetail ClerksLocal 1288,where the union in each case had engaged in astrike to obtain a clause forbidden by Section 8(e) thatincluded compelling self-employed persons or employeesof another employer to become union members, the Boardand courts found violations of Section 8(b)(4)(i) and (ii)(A)(as well as violations of Section 8(e)).InHighway Truck Drivers and Helpers, Local 107 (E. A.Gallagher & Sons),131NLRB 925 (1961), enfd. 302 F.2d897 (C.A.D.C., 1962), the Board and court found violationsof both Section 8(b)(4)(A) and (B). In that case, Gallagherwas a trucking company that did local cartage in thePhiladelphia area with its wage employees, and longerdistanceover-the-road hauling of steel, that includedpoints in Pennsylvania and New Jersey using independentcontractor owner operators who were paid on a ton-milebasis.The union struck for a clause in its contract withGallagher which, the Board found, would curtail deliveriesby independent contractors in a 40-mile radius of Philadel-phia and cause Gallagher to cease doing business with theindependent contractors.The Board found that thecontract provision would contravene Section 8(e) of theAct, and that the strike by the union with an object ofcompelling inclusion of the provision violated Section8(b)(4)(i) and (ii)(A) of the Act. And, said the Board, sincea further object of the strike necessarily was the forcing ofGallagher to cease doing business with the independentcontractors, the union also violated the secondary boycottprovision in Section 8(b)(4)(i) and (ii)(B), 131 NLRB at932.In the case at bar, the Union has engaged in workstoppages at Santini's place of business and threatenedmore, with an object of forcing the independent contrac-tors of Santini to join the Union, clearly in violation ofSection 8(b)(4)(i) and (ii)(A).zs Section 8(b)(4)(i) and (u)(A) and (B) provides as follows8(b) It shall be an unfair labor practice for a labor organization or itsagents-(4)(1)to engage in, or to induce or encourage any individualemployed by any person engaged in commerce or in an industryaffecting commerce to engage in, a strike or a refusal in the course ofhis employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or toperform any services,or (ii)to threaten, coerce, or restrain any personengaged in commerce or in an industry affecting commerce, where ineither case an object thereof isIA) forcing or requiring any employer or self-employedperson to join any labor or employer organization or to enterLikewise, the Union's coercive insistence on Santini'scompliance with the illegal article 24, including workstoppages and threats of more, was a reaffirmation andtherefore reentry of the illegal article,also inviolation ofSection 8(b)(4)(i) and (ii)(A).N.L.R.B. v. Milk Drivers andDairy Employees Local Union No.584, 341 F.2d 29, 33(C.A. 2, 1965).Becausean object of the work stoppages and threats offurther work stoppages was to forceSantini tocease doingbusiness with its independent contractors who would notjoin the Union, such conduct was a violation of Section8(b)(4)(i) and (ii)(B) of the Act.CONCLUSIONS OF LAW1.The long distance moving contractors with Santiniare independent contractors and not Santini employees.2.By engaging in, and inducing and encouragingemployees of Santini to engage in, work stoppages, and bythreatening, coercing, and restraining Santini by means ofwork stoppages and threats of additional work stoppages,with an object of forcing Santini to enter into and giveeffect to an agreement prohibited by Section 8(e) of theAct and with an object of forcing the independentcontractors of Santini and their employees to becomemembers of the Union and with an object of requiringSantini to cease doing business with its independentcontractors if they do not become members of the Union,theUnion has engaged in unfair labor practices inviolation of Section 8(b)(4)(i) and (ti)(A) and (B) of theAct.3.By entering into and giving effect to an agreementwith the Union whereby Santini agreed to refrain fromdoing business with its independent contractors in contra-vention of Section 8(e) of the Act, the Union and Santinihave engaged in unfair labor practices in violation ofSection 8(e) of the Act.4.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE RFMFDYItwill be recommended that the Union and Santini ceaseand desist from engaging in the unfair labor practices, andtake certain affirmative action designed to effectuate thepolicies of the Act. Because of the coercion involved, theaffirmative action includes reimbursement of the Santinicontractors by the Union for all union initiation fees anddues unlawfully collected from them.Upon the foregoing findings of fact, conclusions of law,into any agreement which is prohibited by section 8(e):(B) forcing or requiring any person to cease using,selling,handling, transporting,or otherwise dealing in the products ofany other producer, processor, or manufacturer, or to ceasedoing business with any other person. or forcing or requiringany other employer to recognize or bargain with a labororganization as the representative of his employees unless suchlabor organization has been certified as the representative ofsuch employees under the provisions of section 9: Provided,That nothing contained in this clause(B) shall be construed tomake unlawful, where not otherwise unlawful, any primarystrike or primary picketing. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDanc the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following- recommended:ORDER 30A.Respondent Union, Local 814, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Engaging in, or, inducing or encouraging employeesof Santini or other employer engaged in commerce or in anindustry affecting commerce, to engage in a work stop-page, or strike, or refusal in the course of their employmentto use or handleanymaterials or to perform any service, orthreatening, coercing, or restraining Santini, or any otheremployer engaged in commerce or in an industry affectingcommerce, where an object thereof is either (1) to force orrequire Santini or any other employer or person to enterinto or give effect to an agreement prohibited by Section8(e) of the Act, or (2) to force or require the independentcontractors of Santini or other employer or self employedperson to join the Union or other labor organization, or (3)to force or require Santini to cease doing business with itsindependent contractors.(b)Entering into, giving effect to, or enforcing theagreement, article 24 of its collective-bargaining contract(1971-74) to which Santini is party, found unlawful underSection 8(e) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in its business offices, meeting halls, and placeswhere notices to members are customarily posted, copies ofthe attached notice marked "Appendix A." 31 Immediatelyupon receipt of said notice, on forms to be provided by theRegional Director for Region 2, the Union shall cause thecopies to be signed by one of its authorized representativesand posted, the posted copies to be maintained for a periodof 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to members arecustomarily displayed. Reasonable steps shall be taken bytheUnion to insure that said notices are not altered,defaced, or covered by any other material.(b)Mail or deliver additional signed copies of saidnotices to the Regional Director for posting by Santini, ifwilling, at locations where notices to its employees arecustomarily posted.(c)Reimburse the contractors of Santini, or anyemployees of such contractors, for all initiation fees, dues,or other moneys each may have been required to pay to theUnion by reason of the enforcement of the unlawful article24 of the Union's collective-bargaining contract to whichSantini is party. Reimbursement shall include interest atthe rate of 6 percent per annum, added to the sum dueeach, computed on the basis of separate calendar quarterswith interest to begin running as of the last day of thecalendar quarter for initiationfees,dues, or other moneysexacted or due in that calendar quarter, until compliancewith this reimbursement order is achieved.(d)Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order, what steps theUnion has taken to comply herewith.B.Respondent Santini Brothers,Inc., itsofficers,agents, successors,and assigns,shall:1.Cease and desist from entering into, giving effect to,or enforcing the agreement,article 24 of the collective-bargaining contract with the Union(1971-74)towhichcontract Santiniisparty,found unlawful under Section8(e) of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its places of business copies of the attachednotice marked"AppendixB.".32 Immediately upon receiptof said notice,on forms to be providedby theRegionalDirector for Region 2, Santini shall cause the copies to besigned by one of its authorized representatives and posted,the posted copies to he maintained for a period of 60consecutivedaysthereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Santini toinsure that said notices are not altered,defaced,or coveredby anyother material.(b)Notifythe Regional Director for Region 2, in writing,within 20daysfrom the date of thisOrder,what stepsSantini has taken to comply herewith.iU In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions,recommendations,and Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall hedeemed waived for all purposesiiIn the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcing an Order of the National Labor Relations Board."32 See fn. 31.supraAPPENDIX ANOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act,we hereby notify you that:WE WILL NOT engage in, and we will not induce orencourage employees of Santini Brothers, Inc. (Santi-ni), or of any other employer engaged in commerce orin an industry affecting commerce, to engage in a workstoppage, or strike, or refusal in the course of theiremployment to use or handle any material or toperform anyservices,and WE WILL NOT threaten,coerce, or restrain Santini or other person engaged incommerce or in an industry affecting commerce, wherein either case an object thereof is either (1) to force orrequire Santini or other employer or person to enterintoor give effect to an agreementprohibited bySection 8(e) of the National Labor Relations Act, or (2)to force or require the independent contractors ofSantini orother employer or self employed person tojoin the Union or other labor organization, or (3) toforce or require Santini to cease doing business with itsindependent contractors. LOCAL 814, TEAMSTERSWE WILLNOT enter into, give effect to,or enforce theagreement,article24ofour collective-bargainingcontract(1971-74)towhich Santini is party, foundunlawful under Section 8(e)of the National LaborRelations Act.WE WILL reimburse,with interest,the independentcontractors of Santini,or anyemployees of suchcontractors,for initiation fees and dues each may havebeen requiredtopayto the Union because ofenforcement of the unlawfularticle 24of the Union'scollective-bargaining contract to which Santiniis party.LOCAL 814, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERSOF AMERICA(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 36th Floor, FederalBuilding, 26 Federal Plaza, New York, New York 10007,Telephone 212-264-0306.APPENDIX B203NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated the National Labor Relations Act,we hereby notify you that:WE WILL NOT enter into, give effect to, or enforce theagreement, article 24 of our collective-bargainingcontract (1971-74)withLocal 814, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (the Union), which agreementwas found unlawful under Section 8(e) of the NationalLabor Relations Act.SANTINIBROTHERS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 36th Floor, FederalBuilding, 26 Federal Plaza, New York, New York 10007,Telephone 212-264-0306.